Citation Nr: 1301939	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  04-33 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a claimed heart disorder, to include paroxysmal atrial fibrillation (PAF). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from March 6, 1969 to September 18, 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the RO.

The Veteran testified at a hearing held in Washington, DC before the undersigned Veterans Law Judge in March 2006; a transcript of this hearing is associated with the claims file.

In May 2006, the Board determined that new and material evidence had been received to reopen the claim of service connection and remanded the matter to the RO for further development and adjudication.

Thereafter, the Board denied the claim in an October 2007 decision.  A Joint Motion for Remand (Joint Motion) was filed by the parties, and in March 2009, the United States Court of Appeals for Veterans Claims (Court) granted the Joint Motion.  

The Board remanded the case to the RO in June 2009 for further development.  

The Veteran requested another hearing and, in December 2011, testified at another hearing held before the undersigned.  A transcript of this hearing is associated with the claims file.

The Board then requested an advisory medical opinion from the Veterans Health Administration (VHA), which was received in September 2012.



FINDING OF FACT

1.  Clear and unmistakable evidence sufficient to rebut the presumption of soundness has not been presented in this case.  

2.  The currently demonstrated PAF is shown as likely as not to have had its clinical onset during the Veteran's period of active service.


CONCLUSION OF LAW

The Veteran's disability manifested by PAF is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

July 2006, January 2007, April 2007, June 2009, and May 2010 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim for service connection consistent with the laws and regulations outlined above.  

In this regard, the letters informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also given notice regarding disability ratings and effective dates of awards.

The case was readjudicated in December 2011.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002). 

The Veteran's available service treatment records are associated with his claims file and appropriate steps were taken with regard to missing records, specifically his induction examination, pursuant to the Joint Remand.  The 

The Board is aware that, in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim of service connection has been undertaken with these heightened duties in mind. 

VA has also obtained all pertinent/identified records that could be obtained and arranged for VA examinations.  Furthermore, the Board obtained a VHA opinion.  Additional development requested in the Board's prior remands was completed and there is no indication that there are any outstanding records to obtain.

In sum, there is no evidence of any VA defect in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (a) (2012). 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court indicated that if a disease is not noted at service entrance, the presumption of soundness applies under 38 U.S.C.A. § 1111.  The Court stated that the burden of proof then shifts to VA to establish by clear and unmistakable evidence both that a disease preexisted service and was not aggravated by service.  The Court noted that to rebut the aggravation prong of the presumption of soundness, VA must establish by clear and unmistakable evidence either that the preexisting disease did not increase in severity during service or that any increase was due to the natural progress of the disease.  

The Court indicated that this burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation and the burden is not met by finding "that the record contains insufficient evidence of aggravation."  

The Court noted that the Veteran need never produce any evidence of aggravation to prevail under the aggravation prong, even if clear and unmistakable evidence establishes that the disease preexisted service.  In other words, the burden is never shifted back to the Veteran to show that his disability increased in severity during service. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.) 


Analysis

A report referable to the service induction examination of the Veteran is not associated with his claims file, nor was it present at the time of the October 1969 rating decision.

However, an April 1969 letter from a Congressman to the Veteran's mother indicated that he had been contacted by her regarding the Veteran's "physical condition" and that he was awaiting the Army's report on its evaluation of the Veteran's problem.  

In a follow-up letter dated in May 1969, the Congressman indicates that he had reviewed the report from the Army and noted that the Veteran was "well developed and in no distress and that he [was] considered by the Army to be fit for duty under current medical standards."

An April 1969 letter to the Congressman from the United States Army Training Center stated that the Veteran had been examined for his reported heart problem.  It was noted that the Veteran had reported a history of having episodes of anxiety and tachycardia for the past two years.  The attacks were noted to last 10 to 30 minutes in duration and subsided gradually with rest and relaxation.  The family doctor had diagnosed paroxysmal auricular tachycardia, but no electrocardiogram or physical examination had taken place during an episode.  

An examination was noted to have revealed that the Veteran was well developed and in no acute distress.  His pulse was normal and regular, and his chest was clear.  An examination of his heart revealed no cardiomegaly.  There were no murmurs, and the sinus rhythm was normal.  A persistent non-fixed splitting of the S2 was noted.  The remainder of the physical examination was normal.  

An electrocardiogram disclosed a RBBB that had existed for several years.  A chest X-ray study was negative, and a complete blood count and urinalysis were normal.  In the absence of any documentation of the paroxysmal arrhythmia, the examiner provided a diagnosis of electrocardiographic abnormality only, RBBB unchanged since a cardiogram taken previously in March 1969.  

The available service treatment records include a March 1969 clinical record that showed that, when the Veteran was admitted for an upper respiratory infection (URI), he denied having any chest pain.  

A June 1969 request for a cardiac appointment noted that the Veteran had a past history of documented PAT on many occasions.

A July 1969 service treatment record showed that the Veteran complained of having intermittent palpations.  It was noted that he had a 3 year history of intermittent palpations that usually occurred with excitement or exercise and that the episodes lasted from 5 to 30 minutes.  It was also associated with diaphoresis and generalized weakness.  He had been seen by two physicians prior to induction into service, and each had reported that the Veteran had a history of paroxysmal tachycardia (PAT); however, he never had a ECG during an attack to document this.  He was referred to the Cardiac Clinic with a history of paroxysmal tachycardia where he was noted to have an abnormal ECG with RBBB.  He was admitted for a Medical Evaluation Board (MEB).

A July 1969 record from the Cardiac Clinic showed that the Veteran's medical state had changed three years earlier when he began to have episodes of pounding in his chest associated with diaphoresis and generalized weakness that required him to lie down on the floor for approximately 5 to 30 minutes.  

The Veteran had been seen by a private physician who gave him medication that he carried with him in the event of an episode.  The medications were "digitoxin" and an unknown type of medicine.  The Veteran was inducted into service in March 1969 and presented stating that he had a history of paroxysmal atrial tachycardia during the past three years.  Despite this, he was inducted and underwent basic training at Fort Dix.  

The Veteran reported that, during this time, he had had no episodes of the sensation, but was on a profile that restricted him from exercise and PT.  He was also seen by a physician who scheduled him for an appointment to be seen by a cardiologist; however, the Veteran was transferred to Fort Sam Houston prior to this appointment.  He was now presenting at the Fort Sam Houston Cardiac Clinic for an evaluation.

A July 1969 Medical Board summary indicated that the Veteran's chief complaint was a pounding in his chest.  His medical history was as previously reported.  On examination, his chest was clear to auscultation and percussion.  The precordium was quiet with no evidence of cardiomegaly.  The first sound was normal, and the second sound was persistently split with physiologic movement.  There was an S3 audible at the apex and a systolic ejection sound at the lower left sternal boarder.  There was no murmur, thrill or rub.  There was no abdominal mass, tenderness or organomegaly.  There was no peripheral cyanosis, clubbing or pedal edema.  All major pulses were palpable and equal, bilaterally.  The remainder of the examination was unremarkable.  

Since the Veteran's previous episodes of tachycardia were precipitated by exertion and/or excitement, he was given a maximum stress test during his hospitalization without precipitating an arrhythmia.  He remained asymptomatic throughout his hospitalization, and there was no evidence of any underlying metabolic disease.  

The diagnoses included those of organic heart disease, cause undetermined, with paroxysmal atrial tachycardia by history, electrocardiographic evidence of right bungle branch block, normal heart size and regular sinus rhythm.  

The August 1969 MEB Proceedings showed that the Veteran was found unfit due to the physical disability as diagnosed.  The findings were that the disability was not incurred or aggravated while entitled to basic pay and that it was permanent.  It was recommended that he be separated from service without entitlement to disability from the service.  

A treatment record from Dr. T. B. dated in November 1978 showed that the Veteran had been admitted due to rapid atrial fibrillation.  The Veteran was playing basketball earlier that evening when he suddenly had palpitations and felt weak.  He was taken to the hospital and given digoxin; his sinus rhythm converted after 1 hour.  

The Veteran reportedly had had recurrent episodes of tachycardia for the past 12 years that were usually not as sustained as the current episode.  He reported feeling weak at times with the episodes that were frequently brought on by exertion.  Past tests showed RBBB.  He was generally well and was not aware of any difficulty aside from the palpitations.  There were no chest pains, but the Veteran had some tightness during the period of very rapid atrial fibrillation.  The impression was that of paroxysmal atrial fibrillation and rule out underling heart disease such as minimal atrial septal defect.  

A June 1980 record from Dr. T. G. noted that the Veteran was admitted due to chest pain that occurred while he was sleeping.  He reported that, earlier that day, he had some chest soreness involving mostly the right posteroscapular area.  The Veteran reported playing softball as the catcher two days prior to the onset.  He had a past history of congenital RBBB with recurrent episodes of palpitations in the past.  A year and a half earlier, this was documented as paroxysmal atrial fibrillation.  The impression was that of pleuritic pain, right chest of undetermined origin and congenital RBBB and history of paroxysmal atrial fibrillation.   

A July 1981 letter from Dr. I. G. stated that the physician saw the Veteran in November 1978 because he collapsed while playing basketball.  The examination revealed a heart rate over 200, and an EKG showed a sinus tachycardia (atrial), which subsided with digoxin.  A repeat EKG showed RBBB.  The physician added that the condition was permanent and could occur with any stressful event and that there was no cure.

A July 1981 letter from Dr. T. G. stated that the Veteran had been under his care since November 1978 when he had an episode of paroxysmal atrial fibrillation that reverted to normal sinus rhythm with the use of digoxin.  The work-up did not show any evidence of underlying heart disease; RBBB was present but it was preexisting.  

A March 1983 echocardiogram revealed slightly myxomatous change of the mitral valve with an otherwise normal study.  

The Veteran was seen by Dr. E. L. in November 1991.  His long history of rare episodes of palpitations secondary to paroxysmal supraventricular tachycardia was noted.  He reported experiencing the spontaneous onset of symptoms while watching television.  He was not on medication for his arrhythmias since they occurred infrequently.  

The examination revealed an irregularly, irregular cardiac rhythm.  The impression was that of atrial fibrillation with rapid ventricular response; rule out Wolff-Parkinson-White syndrome or other conduction abnormalities.  He was admitted and treated with medication.  The diagnosis was that of PAT.  An ECG was normal. 

In a May 2003 letter, Dr. E. L. stated that the Veteran had been on a Beta blocker since November 1991 to control his cardiac arrhythmia.  He was informed that the onset of the Veteran's cardiac arrhythmia had been in the military and had necessitated his medical discharge.  

In October 2003, Dr. E. L. stated that he had treated the Veteran since 1980 and had reviewed the service treatment records.  The physician noted that the Veteran's cardiac arrhythmia was similar to that in military service.  He opined that the Veteran's current heart condition was related to the cardiac arrhythmia that was "first noted while he was in the Military Service."

In October 2004, a VA records review was conducted without examination, and the Veteran's medical history was noted.  The examiner commented that the RBBB seen on the electrocardiogram was not a marker of conditions leading to rapid heart action.  The VA examiner stated that the rhythm abnormalities, by the Veteran's description, predated his service.  He added that nothing during the service period could either initiate such events or perpetuate such events.  Nothing in the record suggested that the condition was service related.  No cardiac problem that might exist currently was caused by or worsened by the Veteran's service.  This conclusion was noted to be inescapable by any evaluating cardiologist.  

In May 2005, the Veteran testified that, because he was found fit when he went into the Army and was discharged as unfit, his condition worsened and was adversely affected by service.  He asserted that his condition was never documented prior to service and that he only described his symptoms, which were in turn diagnosed by a general practitioner, not a cardiologist.  He had also been treated by a cardiologist since service and was placed on medication for the rest of his life.  His last episode was the first time it occurred while he was at rest and was not triggered by excitement or exercise.  He believed that, with every episode, including those in service, it weakened his heart and exacerbated or aggravated the condition.

In a July 2005 letter, Dr. E. L. indicated that the Veteran had PAF in service.  He further stated that the condition was exacerbated by exercise and excitement, as was the case with basic training and other military activities.  The physician concluded that the Veteran's cardiac condition had worsened over the years.

In March 2006, the Veteran testified that he had episodes of rapid heartbeat prior to service and that, based on his description of the events, his primary physician diagnosed PAT and gave him medication.  One month into service, he reported collapsing at Fort Dix and being hospitalized, but was later found to be fit and released.  He also had severe chest pain while at Fort Sam Houston and was hospitalized.  Based on this examination, he reported, it was determined that his condition had deteriorated, and he was given a medical discharge.  After service, the attacks started to be triggered at rest rather than being connected to excitement or exercise.  This change began 4 to 5 years after service.  The second change since service was that the episodes did not subside with rest and he had to go to the hospital.  

An April 2006 letter from Dr. E. L. indicated that he had reviewed "a large set of documents" from VA dating back to when the Veteran was "first examined on entry to the Army in 1969."  He noted that "at the time of his physical examination on March 6, 1969, the presence of several episodes of atrial fibrillation prior to that time were noted and the patient was felt to be "fit for induction into the Army".  He added that the Veteran's RBBB remained unchanged during service, but the frequency and severity of his palpitations and episodes of atrial fibrillation increased in frequency and severity and were brought to the attention of medical professionals several times in service.  

The physician indicated that, since service, the Veteran developed paroxysmal atrial fibrillation, which had become a more significant problem since separation.  Since service, the Veteran had been required to take medication to control his PAT.  He added that, prior to induction and during service, the cardiac arrhythmia did not require medication.  

The physician noted the opinion provided by the VA physician in October 2004 and stated that the physician had not examined the Veteran personally which was "unbelievable and irresponsible."    

Dr. E.L. stated that the Veteran had an episode of palpitations before entering military service, which was not uncommon, and in a large majority of cases did not lead to a lifelong history of chronic cardiac rhythm disturbances.  He opined that a review of the available data firmly suggested that there was an exacerbation of his symptoms while in service that was severe enough to require separation from service.  He believed that "an exacerbation of a pre-existing condition" was adequate to support a claim.  He summarized by stating that the Veteran's PAT was made worse by service and that the facts were indisputable and supported the claim for exacerbation of a pre-existing disorder.  

At a May 2007 VA examination, the Veteran's claims file was reviewed and pertinent aspects of his medical history were noted.  The Veteran reported having had two syncopal episodes in service.  He added that the last episode of PAF was two years prior to examination. 

The Veteran denied having had cardiac catheterization, cardioversion or electrophysiologic ablation.  He reported a 20 year history of taking oral medication for antiarrhythmic effect.  A chest x-ray study was negative for cardiopulmonary disease.  The Veteran had normal S1 and S2.  There was no murmur, rub or gallop.  The Veteran had a normal echo.  The Veteran was diagnosed with PAF.

The examiner concluded that the likely etiology of PAF was ectopic atrial foci initiating atrial contraction.  The examiner noted that the PAF predated his military service and the cause was likely to be idiopathic, meaning no known cause. 

The examiner opined the Veteran's current PAF was not incurred in or aggravated by military service as it was a self-promoting electrical disease that frequently progressed to sustained atrial fibrillation.  The examiner reasoned that the Veteran had not developed either persistent or permanent atrial fibrillation and concluded the pre-existing atrial fibrillation/arrhythmia disorder did not undergo an increase in severity beyond the natural progression during his military service.

In December 2011, the Veteran testified that he provided a copy of his complete claims file to his cardiologist, Dr. E. L. prior to the physician offering an opinion and that this was the same record reviewed by a VA examiner who also offered an opinion.

A VHA medical opinion was obtained in September 2012.  A VA heart specialist reviewed the claims file and opined that the Veteran's demonstrated paroxysmal arterial fibrillation was not likely to have been incurred during his period of active service.  "Though there was no electrographic evidence patient with reported episodes of symptomatic tachycardia up to 2 years prior to his time of military service episodes lasting up to 30 minutes at a time."  

The reviewing physician also opined that it was at least as likely as not that the Veteran's symptoms of tachycardia were aggravated during service possibly due to an increase in physical and emotional stress.  He added that "this [was] evidenced by the fact that his tachycardia ultimately led to his discharge from the military.  In general, atrial fibrillation usually progressed from paroxysmal to persistent to permanent.  It would be very difficult if not impossible [to] determine if his time in the military accelerated the progression of his disease process though unlikely given his short duration of service (6 months)."

When no preexisting condition was noted upon entry into service, a Veteran was presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service.  The government may show a lack of aggravation by establishing by clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b), Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003). 

In the present case, the presumption of soundness attaches when the service entrance examination is not available, as here.  Doran v. Brown, 6 Vet. App. 283 (1994).    

The Board finds that there is some evidence that the Veteran's condition was clinically present prior to his period of active service.  Although his induction examination is not of record, the April 1969 letter from the Army Training Center described an examination in relation to the Veteran's reported heart disorder and noted that he had RBB for several years.  His service treatment records also showed that he reported a history of symptoms that predated service.  In particular, a record from the Cardiac Clinic showed that the Veteran reported a history of PAT at his induction.

To the extent that some type defect may have pre-existed the Veteran's period of active service, the Board notes that, at the time he entered service, the Veteran was reported to be fit for duty under current medical standards.  

Medical professionals have offered differing opinions as to whether the claimed heart condition was aggravated by the Veteran's active service.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

In the present case, the Board finds that the various medical opinions constitute probative and dispositive evidence as to the current medical question.  See Hayes v. Brown, 5 Vet. App. 60 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

Since the record contains opinions in favor of and against the claim that are probative and supported by rationale, and given that the Veteran was discharged from service as unfit for service with "[u]ndiagnosed manifestations of abnormal electrocardiogram with right bundle branch block" the evidence is found to be in relative equipoise in showing that the PAF as likely as not was incurred in active service.  Accordingly, on this record, service connection for PAF is warranted.



ORDER

Service connection for PAF is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


